Exhibit 10(z)

PRESSTEK, INC.
 
NONQUALIFIED STOCK OPTION AGREEMENT
 
Presstek, Inc. (the “Company”) hereby grants the following nonqualified stock
option pursuant to its 2003 Stock Option and Incentive Plan.  The terms and
conditions attached hereto are also a part hereof and the undersigned Optionee
hereby acknowledges receipt of such terms and conditions.
 
Name of Employee (the “Optionee”):
 
Date of this option grant:
XXXXX, 2007
Number of shares of the Company’s Common Stock subject to this option (“Option
Shares”):
 
Option exercise price per share:
 
Vesting Start Date:
XXXXX, 2007
   

Vesting Schedule:
 
 
HERE



All vesting is dependent on the continuation of service with the Company, as
provided for by the Plan.  Unvested options expire immediately upon termination
of employment.  Vested options may be exercised after termination of employment
for 30 days.
 



 



 
Presstek, Inc.
           
____________________________________
By
Signature of Optionee
Name of Officer:
Address:
Title:
       


